Citation Nr: 1801931	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1957 to April 1961, and from July 1962 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2005 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the instant claim for additional development in January 2012.  Thereafter, in a February 2016 decision, the Board denied an initial compensable rating for erectile dysfunction.  Additionally, the Board remanded the issues of entitlement to increased ratings for arteriosclerotic heart disease and bilateral pes cavus, and entitlement to service connection for right ear hearing loss for additional development.  
 
The Veteran appealed the Board's February 2016 decision to the extent that such denied initial compensable rating for erectile dysfunction to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued a Memorandum Decision in which it vacated the Board's decision as to the denial of an initial compensable rating for erectile dysfunction and remanded the matter for further consideration. 
 
With regard to the issues of entitlement to increased ratings for arteriosclerotic heart disease and bilateral pes cavus, and entitlement to service connection for right ear hearing loss, a review of the record indicates that the Agency of Original Jurisdiction (AOJ) granted service connection for right ear hearing loss in a May 2016 rating decision.  As such is a full grant of the benefit sought on appeal with respect to such claim, it is no longer before the Board.  Subsequently, the two remaining issues returned to the Board, and the Board assumed jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 29, 2014, as part and parcel of the Veteran's increased rating claims, in August 2016.  At such time, the Board adjudicated the Veteran's claim for an increased rating for arteriosclerotic heart disease, and remanded the remaining issues for additional development.  However, the AOJ has not completed the requested development and readjudication of these issues and, as such, they are not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

In February 2016, the Board denied an initial compensable rating for erectile dysfunction based on a finding that such disability was manifested by loss of erectile power without deformity of the penis.  In reaching such determination, the Board relied upon a July 2012 VA examination in which the examiner found no pertinent physical findings related to the Veteran's erectile dysfunction or penis.  

However, in the May 2017 Memorandum Decision, the Court found that the Board provided inadequate reasons and bases for relying on the July 2012 VA examination because it was unclear based on the information provided whether the examiner adequately examined the Veteran.  Specifically, the Court noted that the examiner filled out a disability benefits questionnaire (DBQ) entitled "Urinary Tract (including Bladder and Urethra) Conditions (Excluding Male Reproductive System)," and provided no information about the Veteran's disability other than checking boxes regarding urinary tract conditions unrelated to the male reproductive system and noting that the Veteran had been diagnosed with erectile dysfunction after a 1986 coronary bypass surgery.  Consequently, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination conducted pursuant to the appropriate DBQ so as to determine the nature and severity of the Veteran's erectile dysfunction. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his erectile dysfunction.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  In conducting the VA examination, the examiner should use the appropriate DBQ.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should describe the nature and severity of all manifestations of the Veteran's erectile dysfunction.   In doing so, the examiner must specifically address whether there is any penile deformity associated with the erectile dysfunction.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




